DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the second position as claimed, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

    PNG
    media_image1.png
    815
    1431
    media_image1.png
    Greyscale

As seen above, fig 2, the second position, shows engagement of the forkbolt and the detent lever.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1, 16 and 17 still require the following:

    PNG
    media_image2.png
    99
    560
    media_image2.png
    Greyscale

At the instant, the limitation is still indefinite. The claim requires that the in the second position, as shown in fig 2, the forkbolt 40 disengages the detent lever 42 and retains the striker in a second location, creating the primary pop-up position.
Here is the movement from fig 1 to fig 2:

    PNG
    media_image3.png
    640
    1432
    media_image3.png
    Greyscale

If there is a disengagement between the detent lever and the forkbolt, then it is unclear how the forkbolt can maintain that position. The claim fails to provide any structure related to maintain the position, and the forkbolt by itself is incapable of doing that.


Therefore, the limitation will be interpreted as mentioned before. Correction is required.

The claims now requires the following:

    PNG
    media_image4.png
    105
    643
    media_image4.png
    Greyscale

The claim fails to establish how the memory lever 46 actually moves toward the catching position, engaging the release lever, and the releasing position. In order to move, the forkbolt will engage the memory lever to release the release lever.  
Therefore, in order to continue with the examination, the limitation will be interpreted and examined as mentioned before. Correction is required.

Allowable Subject Matter
Claims 1, 16 and 17, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
With respect to the prior art rejection, the current amendment, and interpretation, will overcome the rejection.

The applicant’s argues that in the second position, figure 2, the detent hook 61 is “displaced slightly upward from the hook 55”. That is actually an engagement, not a disengagement. Then which one it is?
Therefore, the argument is not persuasive and the objection is maintained.

As to the 112 2nd paragraph rejection, the arguments are not persuasive.
The claims does not provide the structure to actually create the 2nd positon claimed. The device requires the spring 48 in order to perform that position, since if the detent lever and the forkbolt are disengaged, then what structure allows the creation of a position. In order to create a position, it is required to have certain engagement, otherwise it is impossible to have a position at all.
Therefore, the argument is not persuasive. 
Finally, with respect to the previous 112 2nd paragraph rejection to the limitation of claim 6, now on claims 1, 16 and 17, the argument is not persuasive. The interaction of the forkbolt movement with the memory lever is required since the memory lever does not move by itself or by another element. 
Therefore, the rejection is maintained.
Since no argument is persuasive, the rejection and objection are maintained. 

However, in order to expedite prosecution, here is a propose amendment to each independent claim, and that will overcome the drawing objection as well:
Propose amendment to claim 1, same to claims 16 and 17:
“A latch mechanism for a compartment closure assembly of a motor vehicle, the motor vehicle including a passenger compartment and a release mechanism, the compartment closure assembly including a striker and being movably mounted to a vehicle body of the motor vehicle to transition between open and closed positions, the latch mechanism comprising:
a detent lever configured to movably attach to the vehicle body and transition between a locked position and an unlocked position;
a release lever configured to operatively attach to the release mechanism and movably attach to the vehicle body to transition between a pulled position, whereat the release lever moves the detent lever to the unlocked position responsive to an activation of the release mechanism, and a released position, whereat the release lever releases the detent lever to move to the locked position responsive to a deactivation of the release mechanism; and
a memory lever configured to movably attach to the vehicle body adjacent the release lever and transition, with respect to a forkbolt movement, between a catching position, whereat the memory lever engages and
catches the release lever in the pulled position, and a releasing position, whereat the memory lever disengages the release lever;
a spring arrangement; and 
the forkbolt configured to movably attach to the vehicle body adjacent the detent and release levers and transition between:

a second position, whereat the detent lever is displaced slightly upward from fully engagement with the forkbolt by means of the spring arrangement; 
a third position, whereat the forkbolt engages the detent lever, retains the striker at a third location distinct from the first and second locations, and latches the compartment closure assembly in an ancillary pop-up position; and 
a fourth position, whereat the forkbolt disengages the detent lever and releases the striker such that the compartment closure assembly is movable to the open position.”.

Propose amendment to claim 13:
The latch mechanism of claim 12, wherein the spring arrangement 

Propose amendment to claim 14:
The latch mechanism of claim 13, wherein the spring arrangement 

Prosecution has been closed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 11, 2021